Title: To Benjamin Franklin from Paulze, 27 January 1777
From: Paulze, Jacques
To: Franklin, Benjamin


Paris le 27. Janvier 1777.
M. Paulze fait mille complimens à M. Le Docteur franklin, il a l’honneur de le prevenir que la Biblioteque du Roy lui sera ouverte Jeudi prochain 30. depuis onze heures jusques à deux, que MM. les Bibliotequaires s’empresseront de l’y recevoir et lui montrer tout ce qu’il est de rare. Il est à propos que M. franklin et sa compagnie se trouvent a onze heures precises à la Biblioteque.
